* Judgment reversed 87 So. 700. *Page 652 
One of the principal points presented by the record and insisted on in brief of counsel was the introduction by the state of the testimony given by a witness on the preliminary hearing of the case against the defendant before the committing magistrate. During the taking of the testimony, on the preliminary question before the judge as to the predicate necessary to the introduction of secondary evidence as to the testimony of this witness, many objections were made to questions asked, and motions made to exclude the answers. These objections and motions were overruled. The questions, seeking, as they did, to elicit testimony tending to show that the witness was a nonresident of the state, that his stay in the state was temporary, and that he was at the time of trial beyond the jurisdiction of the state, were not patently illegal or irrelevant, and, the objections being general, and the grounds not being specified, the exceptions will not be considered error. Circuit Court Rule 33; Carter v. State,16 Ala. App. 184, 76 So. 468. The witnesses on the question of the predicate having testified, first Puryear, that he was sheriff of the county and was at the last term of court; that he knew Frank Graham, who was a witness examined on the preliminary trial of this defendant; that he was present and so was defendant; that he had a subpœna for Graham before the grand jury; that he had a subpœna for him at the last term of court as a witness in this case, but he did not find him; that he did not live in the county; that before the preliminary trial Graham said he lived in Tennessee; that the preliminary trial was in May or June, 1919. The deputy solicitor testified that he was present at the preliminary trial; that Graham was examined as a witness; that he was sworn and examined; that Graham testified he lived in Tennessee; that Graham said he was working for Mr. Leney; that Graham was getting out some telegraph poles in the county down on the river.
The state then asked this question: "Now state to the jury what he testified to on that trial." The defendant objected, assigning three grounds: (1) Because the proper predicate had not been laid for secondary evidence; (2) because the proper predicate had not been laid by the state by which it is authorized to introduce the testimony of a witness on the preliminary hearing; (3) because there is not sufficient proof of the nonresidence of the witness to authorize the introduction of his evidence given on the preliminary hearing of the defendant. The first two of these grounds are general, not specifying the grounds, and therefore the court's action in overruling them will not be considered error. Circuit Court Rule 33. There are several material facts necessary to prove in the laying of a complete predicate for the introduction of secondary evidence in this case; a failure in either one rendering the predicate defective and ineffective. Among these are that the testimony was given under oath by the said witness on a former hearing; that such testimony was given before a competent tribunal and with jurisdiction, etc.; that the witness is inaccessible for one of the statutory reasons; that the witness who proposes to testify remembers the substance of the testimony he is called upon to detail; and perhaps others. A general objection specifies none of these, and since the adoption of circuit court rule 33 the decisions of the Supreme Court and of this court are uniform to the effect that, where the evidence is not manifestly illegal and irrelevant and apparently incapable of being rendered admissible in connection with other evidence, *Page 653 
a general objection cannot be sustained. Bufford v. Little,159 Ala. 300, 48 So. 697; Adams Hdwe. Co. v. Wimbish, 201 Ala. 547,78 So. 901. The first two grounds of objection being general in their nature, and the third ground specific, the latter objection waives the other grounds not specified. Cooper v. Slaughter, 175 Ala. 211, 57 So. 477.
The third ground of objection, "because there is not sufficient proof of the nonresidence of said witness to authorize the introduction of his evidence given on the preliminary hearing of the defendant," raises but one question, and that is that the nonresidence or absence from the state of the witness Graham had not been sufficiently shown. Every reasonable presumption is indulged in favor of the finding of the trial court on a question of this kind. Hardaman v. State,16 Ala. App. 408, 78 So. 324; Harwell v. State, 12 Ala. App. 265,68 So. 500. And, while the burden is on the state to lay a proper predicate it will be presumed on appeal that this was done, unless it affirmatively appears from the record to the contrary. Price v. State, 117 Ala. 113, 23 So. 691. Where it is shown that a witness is a nonresident, this status is presumed to continue. Daniels v. Hamilton, 52 Ala. 105. But in a controversy arising between third parties his declarations are not competent to prove his residence. Bradford v. Haggerthy, 11 Ala. 698; Ham v. State, 156 Ala. 645, 47 So. 126; Griffin v. Wall, 32 Ala. 149. There was no testimony to prove the nonresidence of Graham other than his declarations, which under the foregoing authorities were not competent for that purpose.
Omitting this testimony, the only testimony left is that of the sheriff that he had had two subpœnas for the witness at a former term of the court which he had not executed and the sheriff's conclusion that the witness was not in the county and the testimony of the deputy solicitor that witness was cutting some telegraph poles down on the river. This was not sufficient proof to establish nonresidence or absence from the state. Harwell v. State, 12 Ala. App. 265, 68 So. 500; Bell v. State, 156 Ala. 76, 47 So. 242; Dennis v. State, 118 Ala. 72,23 So. 1002; McMann v. State, 113 Ala. 86, 21 So. 418. So far as the evidence in this case shows, Graham was still "down the river," in Limestone county, cutting telegraph poles. In the absence of evidence proving that Graham was a nonresident and temporarily in the state, it was incumbent upon the state to show by evidence that, after diligent search in such places as he was liable to be, he could not be found. Although every reasonable presumption will be indulged in favor of the trial court in its rulings in connection with the establishment of predicates, to uphold the finding in this case would be to extend the rule beyond the limits of legitimate presumption.
It is earnestly insisted by counsel for the state, in an able brief that, granting the contentions of appellant, this is a case for the application of rule 45 (61 South. ix2), in that the testimony of Graham did not probably injuriously affect substantial rights of the defendant. True, Graham's testimony was only cumulative, but great importance was attached to it by the state on the trial, and to our mind it would be a dangerous construction indeed for the courts to hold that the entire testimony of an eyewitness to a difficulty was necessarily without effect on the jury in the making up of its verdict. Rule 45 was a long step forward in the administration of substantial justice, without unnecessary delay, caused by technical errors having no substantial effect on the result of trials, but the rule will always be applied with caution lest what was intended to promote justice should prove to be a denial of substantial rights. We cannot agree with the contention that rule 45 should be applied in this case.
Charge 30, if not otherwise objectionable, was argumentative, and for that reason was properly refused.
For the error pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.
2 175 Ala. xxi.